4,4"1,“\${M.Aiwt.>., ~4.… . c . ,csz504 U.S. 25, 33 (1992); see Neitzke v. Willz`ams, 490 U.S. 3l9, 325 (1989) (“[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact.”). Having reviewed the plaintiffs complaint,
the Court concludes that what factual contentions are identifiable are baseless, irrational and
wholly incredible Furthermore, the allegations of the complaint “constitute the sort of patently
insubstantial claims” that deprive the Court of subject matter jurisdiction Tooley v. Napolitano,

586 F.3d 1006, 1010 (D.C. Cir. 2009).

The Court will grant plaintiffs application to proceed informal pauperis and will dismiss
the complaint pursuant to 28 U.S.C. § l9l5(e)(2)(B)(i). An Order consistent with this

Memorandum Opinion is issued separately.

DATE;7/23//”/F W/%M&

United Stzites District Judge